EP China Fund (EPHCX) Class A PROSPECTUS October 31, 2011 The Securities and Exchange Commission (“SEC”) has not approved or disapproved these securities or passed upon the accuracy or adequacy of this Prospectus.Any representation to the contrary is a criminal offense. EP China Fund A series of the Investment Managers Series Trust (the “Trust”) Table of Contents SUMMARY SECTION 1 INVESTMENT OBJECTIVE AND PRINCIPAL INVESTMENT STRATEGIES 5 PRINCIPAL RISKS OF INVESTING 6 MANAGEMENT OF THE FUND 8 RULE 12B-1 PLAN 9 YOUR ACCOUNT WITH THE FUND 9 SERVICE FEES – OTHER PAYMENTS TO THIRD PARTIES 19 DIVIDENDS AND DISTRIBUTIONS 20 FEDERAL INCOME TAX CONSEQUENCES 20 FINANCIAL HIGHLIGHTS 22 This Prospectus sets forth basic information about the Fund that you should know before investing.It should be read and retained for future reference. The date of this Prospectus is October 31, 2011. SUMMARY SECTION EP China Fund Investment Objective The Fund’s investment objective is long term capital appreciation. Fees and Expenses This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund.You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $50,000 in the Fund.More information about these and other discounts is available from your financial professional and in the section titled “Sales Charge Schedule” on page 13 of the Fund’s prospectus. Shareholder Fees (fees paid directly from your investment) Maximum sales charge (load) imposed on purchases 4.50% Maximum deferred sales charge (load) None Redemption fee if redeemed within 30 days of purchase (as a percentage of amount redeemed) 2.00% Wire fee Overnight check delivery fee Retirement account annual maintenance fee and full redemption fee requests Annual Fund Operating Expenses (expenses that you pay each year as a percentage of your investment) Management fees 1.15% Distribution (Rule 12b-1) fee 0.25% Other expenses 0.51% Total annual fund operating expenses 1.91% Expense waiver/reimbursement1 (0.16%) Total annual fund operating expenses after fee waiver 1.75% 1 The Fund’s advisor has contractually agreed to waive its fees and/or absorb expenses of the Fund to ensure that total annual fund operating expenses (excluding taxes, leverage interest, brokerage commissions, acquired fund fees and expenses as determined in accordance with Form N-1A, expenses incurred in connection with any merger or reorganization, or extraordinary expenses such as litigation) do not exceed 1.75% of average daily net assets of the Fund.This agreement is effective until October 31, 2012, and may be terminated by the Trust’s Board of Trustees (the “Board”).The Fund’s advisor is permitted to seek reimbursement from the Fund, subject to limitations, for fees it waived and Fund expenses it paid.The advisor is permitted to seek reimbursement from the Fund for a period of three fiscal years following the fiscal year in which fees were waived or reimbursed. Example This example is intended to help you compare the costs of investing in the Fund with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The example also assumes that your investment has a 5% return each year, that dividends and distributions are reinvested, and that the Fund’s operating expenses remain the same. 1 Please note that the figures below are based on the Fund’s net expenses resulting from the expense limitation agreement described above.Although your actual costs may be higher or lower, based on these assumptions your costs would be: One Year Three Years Five Years Ten Years Class A Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance.During the most recent fiscal year, the Fund’s portfolio turnover rate was 77% of the average value of its portfolio. Principal Investment Strategies Under normal market conditions, the Fund will invest at least 80% of its net assets (plus any borrowings for investment purposes) in non-U.S. dollar denominated publicly traded stocks of companies of all capitalizations that are economically tied to China or its special administrative regions.In furtherance of its principal investment strategy, the Fund may purchase shares issued by Chinese companies that are listed on the Shanghai Stock Exchange, the Shenzhen Stock Exchange, the Hong Kong Stock Exchange, or the New York Stock Exchange; shares issued by Hong Kong companies that are owned or controlled by Chinese government bodies and listed on the Hong Kong Stock Exchange; and shares of companies that conduct business in China but are listed in overseas markets.The Fund’s sub-advisor will focus the Fund’s investments in, but not limit them to, dividend-paying Chinese companies. Principal Risks of Investing The Fund’s principal risks are mentioned below.Before you decide whether to invest in the Fund, carefully consider these risk factors and special considerations associated with investing in the Fund, which may cause investors to lose money. · Market Risk: The Fund’s share price may be affected by sudden declines in the market value of an investment, or by an overall decline in the stock market. · Foreign Security Risk: The risk that the prices of foreign securities may be more volatile than those of U.S. securities because of economic conditions abroad, political developments, and changes in the regulatory environment of the countries in which the Fund invests.In addition, changes in exchange rates and interest rates in foreign countries may adversely affect share prices.There may also be less publicly available information about a non-U.S. company than a U.S. company.Many foreign stock markets are more concentrated than the U.S. stock market, which means that the performance of a single company or group of companies could have a much greater impact on a foreign stock market than a single company or group of companies would on the U.S. stock market. 2 · China Specific Risk: There are specific risks associated with investing in China, including the risk of severe political or military disruption.The risk of nationalization, expropriation or confiscation of property may be higher in China than in other countries. In addition, China has a long history of tensions with its neighbors. There have been long-running territorial disputes with several neighbors including the continuing dispute over the status of Taiwan. Military conflict with other countries could disrupt economic development and could destabilize the entire region. · Small or Mid-Cap Company Risk: Investments in securities of small and mid-sized companies may involve greater risks than investing in large capitalization companies because small and mid-sized companies generally have limited track records and their shares tend to trade infrequently or in limited volumes.Additionally, investment in common stocks, particularly small and mid-sized company stocks, can be volatile and cause the value of the Fund’s shares to go up and down, sometimes dramatically. · Management Risk: The skill of the Fund’s sub-advisor will play a significant role in the Fund’s ability to achieve its investment objective.The Fund’s ability to achieve its investment objective depends on the advisor’s ability to select stocks, particularly in volatile stock markets. Performance The following information indicates some of the risks of investing in the Fund by comparing the Fund’s performance with the performance of a broad measure of market performance. The Fund’s past performance, before and after taxes, is not necessarily an indication of how the Fund will perform in the future.Sales loads are not reflected in the bar chart.If these amounts were reflected, returns would be less than those shown.Updated performance information is available by calling toll-free 1-888-558-5851. Calendar-Year Total Returns For each calendar year at NAV The year-to-date total return as of September 30, 2011 was (20.46)%. Highest Calendar Quarter Return at NAV 18.78% Quarter Ended 9/30/2010 Lowest Calendar Quarter Return at NAV (8.25)% Quarter Ended 6/30/2010 3 Average Annual Total Returns as of December 31, 2010 One Year Since Inception (July 31, 2009) Return Before Taxes 23.02% 32.25% Return After Taxes on Distributions* 22.73% 31.87% Return After Taxes on Distributions and Sale of Fund Shares* 15.33% 27.53% MSCI China Index (does not reflect deduction for fees, expenses or taxes) 4.63% 7.98% * After-tax returns are calculated using the historical highest individual federal marginal income tax rate and do not reflect the impact of state and local taxes.Actual after-tax returns depend on your tax situation and may differ from those shown.Furthermore, after-tax returns are not relevant to those who hold their shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. Investment Advisor Euro Pacific Asset Management, LLC (the “Advisor”) is the Fund’s investment advisor.New Sheridan Advisors, Inc. (the “Sub-advisor”) is the Fund’s sub-advisor. Portfolio Managers Russell Hoss, CFA, President and Portfolio Manager of the Sub-advisor, has been the portfolio manager of the Fund since its inception on July 31, 2009.Kevin Shi, CFA, Portfolio Manager of the Sub-advisor, has been the co-portfolio manager of the Fund since November 2011. Purchase and Sale of Fund Shares To purchase shares of the Fund, you must invest at least the minimum amount. Minimum Investments To Open Your Account To Add to Your Account Direct Regular Accounts Direct Retirement Accounts Automatic Investment Plan Gift Account For Minors Fund shares are redeemable on any business day by written request or by telephone. Tax Information The Fund’s distributions are taxable, and will be taxed as ordinary income or capital gains, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an individual retirement account.Shareholders investing in such tax-deferred accounts may be taxed later upon withdrawal of monies from those accounts. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase shares of the Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other intermediary to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. 4 INVESTMENT OBJECTIVE AND PRINCIPAL INVESTMENT STRATEGIES Investment Objective The Fund’s investment objective is long term capital appreciation.There is no assurance that the Fund will achieve its objective.The Fund’s investment objective may be changed without shareholder approval. Principal Investment Strategies Under normal market conditions, the Fund will invest at least 80% of its net assets (plus any borrowings for investment purposes) in non-U.S. dollar denominated publicly traded stocks of companies of all capitalizations that are economically tied to China or its special administrative regions (SARs).China’s SARs, which currently consist of Hong Kong and Macau, are highly autonomous and largely self-governing sub-national entities of China.The sub-advisor considers a company to be “economically tied” to China or its SARs if the company derives at least 50% of its revenues or profits from business activities in China or its SARs. The Fund will not change its non-fundamental investment strategy unless it gives shareholders at least 60 days’ advance written notice.In furtherance of its principal investment strategy, the Fund may buy the following types of equity securities: · “B” shares – shares issued by Chinese companies that are listed on the Shanghai Stock Exchange or the Shenzhen Stock Exchange; · “H” shares – shares issued by Chinese companies that are listed on the Hong Kong Stock Exchange; · “N” shares – shares issued by Chinese companies that are listed on the New York Stock Exchange; · “Red Chips” – shares issued by Hong Kong companies that are owned and controlled by Chinese government bodies and listed on the Hong Kong Stock Exchange; and · “Overseas Listed” – shares of companies that conduct their business in China but are listed in overseas markets. The Fund’s investments in equity securities may also include common stock, preferred stocks, convertible stock and warrants. The Sub-advisor will focus the Fund’s investments in, but not limit them to, dividend-paying Chinese companies.The Sub-advisor believes the ongoing market deregulation, economic health and growth potential within China has created attractive long-term investment opportunities. Accordingly, the Sub-advisor will select the companies that it believes are best positioned to benefit from these opportunities. The Sub-advisor uses an active management investment approach to researching, identifying and selecting portfolio companies.The research process is driven by bottom-up fundamental analysis that aims to identify growing but stable companies trading at attractive valuations relative to anticipated growth in revenue and earnings.Prior to making an investment, the Sub-advisor considers factors including, but not limited to, financial statement analysis; quality of management; insider ownership; perceived soundness of the business strategies; ability to sustain a competitive advantage; liquidity; and valuation relative to expected growth. The Sub-advisor may sell all or a portion of the Fund’s position when one or more of the following occurs: (1) the Sub-advisor’s price target is realized; (2) the company’s fundamentals have deteriorated since the Fund purchased its shares; or (3) the Sub-advisor finds better investment opportunities. 5 When current market, economic, political or other conditions are unsuitable and would impair the pursuit of the Fund’s investment objective, the Fund may temporarily invest up to 100% of its assets in cash, cash equivalents or high quality short-term money market instruments.When the Fund takes a temporary defensive position, it may not achieve its investment objective.The Fund will not engage in market timing. PRINCIPAL RISKS OF INVESTING As with all mutual funds, investing in the Fund involves certain risks.You may lose money if you invest in the Fund.Your investment in the Fund is not a bank deposit and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency, entity or person. Principal Risks of Investing You should consider the risks described below and the information set forth in the Statement of Additional Information (“SAI”) before you decide to invest in the Fund. General Risks of Investing in Mutual Funds The following risks are common to all mutual funds: · Market Risk.The market value of a security may go up or down, sometimes rapidly and unpredictably.These fluctuations may cause a security to be worth less than it was at the time of purchase.Market risk applies to individual securities, a particular sector, the entire market and the economies upon which each market relies. · Management Risk. The Fund’s success depends largely on the Sub-advisor’s ability to select favorable investments.Different types of investments shift in and out of favor depending on market and economic conditions.In addition, there is a risk that the strategies, research or analytical techniques used by the Sub-advisor and/or its security selection may fail to produce intended results. Risk of Investing in Foreign Securities General.The Fund’s return and net asset value may be significantly affected by political or economic conditions and regulatory requirements in a particular country.Foreign equity securities, in general, may involve additional risks related to political, economic or regulatory condition.Information may not be readily available about non-U.S. companies.Furthermore, some non-U.S. companies are not subject to the same accounting, auditing and financial reporting standards or to regulatory practices and requirements observed by companies in the United States.Emerging market economies and political systems may be less stable than in the United States.Moreover, changes in currency exchange rates may affect the value of the Fund’s foreign assets.Laws and accounting standards in emerging markets typically are not as comprehensive as in the United States and there may be less publicly available information on emerging market companies.In addition, emerging market securities may be less liquid and have fewer transactions than in U.S. securities markets.Investments in emerging market countries could be affected by potential difficulties in enforcing contractual obligations and could be subject to extended settlement delays or restrictions affecting repatriation of capital to the United States. · Currency Risk.Foreign securities that trade in, and receive revenues in, foreign currencies are subject to the risk that those currencies will decline in value relative to the U.S. Dollar or, in the case of hedging positions, that the U.S. Dollar will decline in value relative to the currency being hedged.Currency rates in foreign countries may fluctuate significantly over short periods of time due to the imposition of currency controls or other political developments in the United States or abroad.As a result, the Fund’s investments in non-U.S. Dollar-denominated securities and currencies may reduce the returns of the Fund. 6 · China Specific Risk.The Chinese government has been reformingeconomic and market practices and providing a largersphere for private ownership of property for over 25 years.While these reforms are currently contributing to growthand prosperity, they could be altered or discontinued atany time. Military conflicts, either in response to internalsocial unrest or conflicts with other countries, coulddisrupt economic development. China’s long-runningconflict over Taiwan remains unresolved, while territorialborder disputes persist with several neighboring countries.While economic relations with Japan have deepened, thepolitical relationship between the two countries hasbecome more strained in recent years, which could weakeneconomic ties. Development of the Chinese economy isalso vulnerable to developments on the Korean peninsula.Should political tension increase or military actions beprecipitated, it could adversely affect the economy anddestabilize the region as a whole. There is also a greaterrisk involved in currency fluctuations, currencyconvertibility, interest rate fluctuations and higher rates ofinflation. The Chinese government also sometimes takesactions intended to increase or decrease the values ofChinese stocks.The emergence of a domesticconsumer class is still at an early stage, making China’seconomic health dependent on exports. China’s growingtrade surplus with the United States has increased the risk of tradedisputes, which could potentially have adverse effects onthe country’s management of its currency, as well as onsome export-dependent sectors. Social cohesion in Chinais being tested by growing income inequality, seasonal worker migration, and large-scale environmental degradation. Social instability couldthreaten China’s political system and economic growth,which could decrease the value of the Fund’s investments. Risks of Investing in Small or Mid-Cap Companies As a general rule, investments in the stock of small or mid-cap companies are more risky than investments in the stock of larger companies for the following reasons, among others: · Early Development Stage.Small ormid-cap companies may be in early stages of developing their products or implementing new business plans, or may not otherwise be developed enough to be financially self-sustaining or to become public; · Limited Product Line.Small or mid-cap companies tend to have less diversified product lines and business activities, which make them more susceptible to setbacks, downturns or competitive threats; · Illiquidity.The stock of small or mid-cap companies may be traded less frequently or in limited volume compared to that of larger companies, which may affect the Fund’s ability to promptly liquidate a position if the need arises, or to realize gains or avoid losses in periods of rapid market activity; · Lack of Proven Track Record.Due to their often limited operating history, small and mid-cap companies may lack proven track records; · Limited Resources.Small or mid-cap companies may have limited financial resources or may depend on small groups of key managers; and · Volatility.The stock price of small or mid-cap companies may suffer severe price declines during periods of generally declining stock prices and tend to be more adversely affected by poor economic and market conditions. Portfolio Holdings Information A description of the Fund’s policies and procedures with respect to the disclosure of the Fund’s portfolio securities is available in the Fund’s SAI dated October 31, 2011.Currently, disclosure of the Fund’s holdings is required to be made within 60 days of the end of each fiscal quarter, in the Fund’s Annual Report and Semi-Annual Report to Fund shareholders, or in the quarterly holdings report on Form N-Q, as applicable. 7 MANAGEMENT OF THE FUND Investment Advisor and Sub-advisor The Fund’s investment advisor, Euro Pacific Asset Management, LLC, 1201 Dove Street, Suite 370, Newport Beach, California 92660, is an investment adviser registered with the SEC since 2009. As the Fund’s investment advisor, Euro Pacific Asset Management provides investment advisory services to the Fund, including: (i)providing research and economic insight to the Sub-advisor; (ii)providing overall supervision for the general management and operations of the Fund; (iii)monitoring and supervising the activities of the Sub-advisor; and (iv)providing related administrative services. As of September 30, 2011, the Advisor had $495 million in assets under management. For providing services to the Fund, the Advisor receives an annual advisory fee equal to 1.15% of average daily net assets of the Fund.Pursuant to a sub-advisory agreement, the Advisor pays a portion of this fee to the Sub-advisor. The SAI provides additional information about the fees paid to the Advisor and Sub-advisor. The Fund’s sub-advisor, New Sheridan Advisors, Inc., 1201 Dove Street, Suite 370, Newport Beach, CA 92660, is an investment adviser registered with the SEC since 2009.The Sub-advisor is responsible for the day-to-day management of the Fund’s portfolio, selection of the Fund’s portfolio investments and supervision of its portfolio transactions subject to the general oversight of the Board and the Advisor.As of September 30, 2011, the Sub-advisor had $77 million in assets under management. For the fiscal year ended June 30, 2011, the Advisor received advisory fees, net of fees waived pursuant to the operating expense limitation agreement, of 0.99% of the average daily net assets of the Fund.A discussion regarding the basis for the Board’s approval of the Advisory Agreement and Sub-advisory Agreement is available in the Fund’s Semi-Annual Report dated December 31, 2010. Portfolio Managers Russell E. Hoss and Qi Shi (Kevin) are the co-managers of the Fund. Each portfolio manager has authority over all aspects of the Fund’s investment portfolio, including but not limited to, purchases and sales of individual securities, portfolio construction techniques, portfolio risk assessment and the management of daily cash flows.The portfolio managers work as a team in considering securities for selection and implementing portfolio strategies.Mr. Russell Hoss has final approval authority with respect to the Fund’s portfolio holdings. Russell E. Hoss, CFA, President and Portfolio Manager of New Sheridan Advisors, Inc., has served as the portfolio manager of the Fund since its inception.From 2002 through 2007, Mr. Hoss was employed at Roth Capital Partners, LLC.During his time at Roth Capital Partners, he was a Senior Research Analyst from 2002 to 2005, Director of Equity Research from 2005 to 2006, and Director of Institutional Sales during 2007.Mr. Hoss then served as an Analyst for Alder Capital, LLC in 2008.In 2009, he left to form New Sheridan Advisors, Inc. (formerly Euro Pacific Halter Asia Management, Inc). Qi Shi (Kevin), CFA, Portfolio Manager of New Sheridan Advisors, Inc., has served as the co-portfolio manager of the Fund since November 2011. Mr. Shi has been with New Sheridan Advisors as a Senior Research Analyst since 2010. From 2008 to 2009, Mr. Shi was an Equity Analyst at Morgan Stanley (Asia) covering Chinese material companies. Mr. Shi has also worked as a Research Associate at Blackmont Capital in Toronto covering Canadian mining companies during 2006 to 2008, and as a Credit Analyst at Bank of China (Canada) analyzing syndicated loans from 2004 to 2006. Mr. Shi holds a Master of Business Administration degree from the Simon Fraser University and a Bachelor of Science degree from Beijing Polytechnic University. The SAI provides additional information about the portfolio managers’ method of compensation, other accounts managed by each portfolio manager and each portfolio manager’s ownership of securities in the Fund. 8 Fund Expenses The Fund is responsible for its own operating expenses.The Advisor has contractually agreed, however, to waive its fees and/or absorb expenses of the Fund to ensure that the net annual fund operating expenses (excluding taxes, interest, brokerage commissions, expenses incurred in connection with any merger or reorganization, or extraordinary expenses such as litigation) do not exceed the percentage stated in the Fund’s expense table. Any reduction in advisory fees or payment of Fund expenses made by the Advisor in a fiscal year may be reimbursed by the Fund in any of the three subsequent fiscal years if the Advisor so requests.This reimbursement may be paid by the Fund if the aggregate amount of operating expenses for such fiscal year (taking into account the reimbursement) does not exceed the applicable limitation on Fund expenses.Any such reimbursement is contingent upon the Board’s subsequent review and ratification of the reimbursed amounts and may not cause the total fee paid by the Fund in a fiscal year to exceed the applicable limitation on Fund expenses.The Fund must pay current ordinary operating expenses before the Advisor is entitled to request any reimbursement of fees and/or Fund expenses. RULE 12B-1 PLAN Rule 12b-1 Plan The Trust has adopted a plan pursuant to Rule 12b-1 of the Investment Company Act of 1940, as amended, that allows the Fund to pay distribution fees for the sale and distribution of its shares.The plan provides for the payment of a distribution fee at the annual rate of up to 0.25% of average daily net assets.Since these fees are paid out of the Fund’s assets, these fees will increase the cost of your investment and, over time, may cost you more than paying other types of sales charges. YOUR ACCOUNT WITH THE FUND Share Price The offering price of the Fund's shares is based upon the net asset value per share (“NAV”) (plus any sales charges, as applicable).The NAV is determined by dividing (a) the difference between the value of the Fund’s securities, cash and other assets and the amount of the Fund’s expenses and liabilities by (b) the number of shares outstanding (assets – liabilities / # of shares NAV).The NAV takes into account all of the expenses and fees of the Fund, including management fees and administration fees, which are accrued daily.The Fund's NAV is typically calculated as of the close of regular trading (generally, 4:00p.m. Eastern Standard Time) on each day that the New York Stock Exchange (“NYSE”) is open for unrestricted business.The Fund’s NAV may be calculated earlier if trading on the NYSE is restricted or if permitted by the SEC.The NYSE is closed on weekends and most U.S. national holidays.However, foreign securities listed primarily on non-U.S. markets may trade on weekends or other days on which the Fund does not value its shares, which may significantly affect the Fund's NAV on days when you are not able to buy or sell Fund shares. In certain circumstances, the Fund employs fair value pricing to ensure greater accuracy in determining daily NAVs and to prevent dilution by frequent traders or market timers who seek to exploit temporary market anomalies.The Board has adopted procedures in the event that the Fund must utilize fair value pricing, including when reliable market quotations are not readily available, when the Fund’s pricing service does not provide a valuation (or provides a valuation that, in the judgment of the Advisor, does not represent the security’s fair value), or when, in the judgment of the Advisor, events have rendered the market value unreliable (see the discussion of fair value pricing of foreign securities in the paragraph below).Valuing securities at fair value involves reliance on the judgment of the Board (or a committee thereof), and may result in a different price being used in the calculation of the Fund’s NAV from quoted or published prices for the same securities.Fair value determinations are made in good faith in accordance with procedures adopted by the Board.There can be no assurance that the Fund will obtain the fair value assigned to a security if it sells the security. 9 Fair value pricing may be applied to foreign securities held by the Fund upon the occurrence of an event after the close of trading on non-U.S. markets but before the close of trading on the NYSE when the Fund’s NAV is determined.If the event may result in a material adjustment to the price of the Fund’s foreign securities once non-U.S. markets open on the following business day (such as, for example, a significant surge or decline in the U.S. market), the Fund may value such foreign securities at fair value, taking into account the effect of such event, in order to calculate the Fund’s NAV.Other types of portfolio securities that the Fund may fair value include, but are not limited to:(1)investments that are illiquid or traded infrequently, including “restricted” securities and private placements for which there is no public market; (2) investments for which, in the judgment of the Advisor, the market price is stale; (3)securities of an issuer that has entered into a restructuring; (d)securities for which trading has been halted or suspended; and (4)fixed income securities for which there is not a current market value quotation. Buying Fund Shares To purchase shares of the Fund, you must invest at least the minimum amount indicated in the following table. Minimum Investments To Open Your Account To Add to Your Account Direct Regular Accounts Direct Retirement Accounts Automatic Investment Plan Gift Account For Minors Shares of the Fund may be purchased by check, by wire transfer of funds via a bank or through an approved financial intermediary (i.e., a supermarket, investment advisor, financial planner or consultant, broker, dealer or other investment professional and their agents) authorized by the Fund to receive purchase orders.A financial intermediary may charge additional fees and may require higher minimum investments or impose other limitations on buying and selling Fund shares.You may make an initial investment in an amount greater than the minimum amounts shown in the preceding table and the Fund may, from time to time, reduce or waive the minimum initial investment amounts. The minimum initial investment amount is automatically waived for Fund shares purchased by Trustees of the Trust and current or retired directors and employees of the Advisor and its affiliates. In-Kind Purchases and Redemptions The Fund reserves the right to accept payment for shares in the form of securities that are permissible investments for the Fund.The Fund also reserves the right to pay redemptions by an “in-kind” distribution of securities (instead of cash) from the Fund.In-kind purchases and redemptions are taxable events and may result in the recognition of gain or loss for federal income tax purposes.See the SAI for further information about the terms of these purchases and redemptions. Additional Investments Additional subscriptions in the Fund generally may be made by investing at least the minimum amount shown in the table above.Exceptions may be made at the Trust’s discretion.You may purchase additional shares of the Fund by sending a check together with the investment stub from your most recent account statement to the Fund at the applicable address listed in the table below.Please ensure that you include your account number on the check.If you do not have the investment stub from your account statement, list your name, address and account number on a separate sheet of paper and include it with your check.You may also make additional investments in the Fund by wire transfer of funds or through an approved financial intermediary.The minimum additional investment amount is automatically waived for shares are purchased by Trustees of the Trust and current or retired directors and employees of the Advisor and its affiliates.Please follow the procedures described in this Prospectus. 10 Customer Identification Information To help the government fight the funding of terrorism and money laundering activities, federal law requires all financial institutions to obtain, verify and record information that identifies each person who opens an account.When you open an account, you will be asked for your name, date of birth (for a natural person), your residential address or principal place of business, and mailing address (if different) as well as your Social Security Number or Taxpayer Identification Number.Additional information is required for corporations, partnerships and other entities.Applications without such information will not be considered in good order.The Fund reserves the right to deny applications if the application is not in good order. This Prospectus should not be considered a solicitation to purchase or as an offer to sell shares of the Fund in any jurisdiction where it would be unlawful to do so under the laws of that jurisdiction. Automatic Investment Plan If you intend to use the Automatic Investment Plan (“AIP”), you may open your account with the initial minimum investment amount.Once an account has been opened, you may make additional investments in the Fund at regular intervals through the AIP.If elected on your account application, funds can be automatically transferred from your checking or savings account on the 5th, 10th, 15th, 20th or 25th of each month.In order to participate in the AIP, each additional subscription must be at least $250, and your financial institution must be a member of the Automated Clearing House (“ACH”) network.The first AIP purchase will be made 15 days after the Fund’s transfer agent (the “Transfer Agent”) receives your request in good order.The Transfer Agent will charge a $25 fee for any ACH payment that is rejected by your bank.Your AIP will be terminated if two successive mailings we send to you are returned by the U.S. Postal Service as undeliverable.You may terminate your participation in the AIP at any time by notifying the Transfer Agent at 1-888-558-5851 at least five days prior to the date of the next AIP transfer.The Fund may modify or terminate the AIP at any time without notice. Timing and Nature of Requests The purchase price you will pay for the Fund’s shares will be at the next NAV (plus sales charge, if applicable) calculated after the Transfer Agent or your approved financial intermediary receives your request in good order.“Good order” means that your purchase request includes:(1)the name of the Fund, (2)the dollar amount of shares to be purchased, (3)your purchase application or investment stub, and (4)a check payable to Euro Pacific Funds.All requests to purchase Fund shares received in good order before 4:00p.m. (Eastern Standard Time) on a business day will be processed on that same day.Requests received in good order after 4:00p.m. (Eastern Standard Time) or on a day when the Fund does not value its shares will be processed on the next business day and will receive the next subsequent NAV (plus sales charge, if applicable).If you purchase shares through a financial intermediary, it may have an earlier deadline for purchase and sale requests. 11 Methods of Buying Through a broker- dealer or other financial intermediary The Fund is offered through certain approved financial intermediaries (and their agents).The Fund is also offered directly.An order placed with a financial intermediary or its authorized agent is treated as if such order were placed directly with the Fund, and will be executed at the next NAV (plus sales charge, if applicable) calculated by the Fund.Your financial intermediary will hold your shares in a pooled account in its (or its agent’s) name.The Fund may pay your financial intermediary (or its agent) to maintain your individual ownership information, maintain required records, and provide other shareholder services.The financial intermediary which offers shares may require payment of additional fees from its individual clients.If you invest through your financial intermediary, the policies and fees may be different than those described in this Prospectus.For example, the financial intermediary may charge transaction fees or set different minimum investments.Your financial intermediary is responsible for processing your order correctly and promptly, keeping you advised of the status of your account, confirming your transactions and ensuring that you receive copies of the Fund’s Prospectus.Please contact your financial intermediary to see if it is an approved financial intermediary of the Fund or for additional information. By mail To buy shares directly from the Fund by mail, complete an account application and send it together with your check for the amount you wish to invest to the Fund at the address indicated below.The Fund will not accept payment in cash, including cashier’s checks.Also, to prevent check fraud, the Fund will not accept third-party checks, Treasury checks, credit card checks, traveler’s checks, money orders or starter checks for the purchase of shares. To make additional investments once you have opened your account, write your account number on the check and send it to the Fund together with the most recent confirmation statement received from the Transfer Agent.If your check is returned for insufficient funds, your purchase will be canceled and a $25 fee will be assessed against your account by the Transfer Agent. Regular Mail Euro Pacific Funds P.O. Box 2175 Milwaukee, Wisconsin53201 Overnight Delivery Euro Pacific Funds 803 West Michigan Street Milwaukee, Wisconsin53233-2301 The Fund does not consider the U.S. Postal Service or other independent delivery services to be its agents. By telephone To make additional investments by telephone, you must authorize telephone purchases on your account application.If you have given authorization for telephone transactions and your account has been open for at least 15days, call the Transfer Agent toll-free at 1-888-558-5851 and you will be allowed to transfer money in amounts of at least $250 from your bank account to the Fund account upon request.Only bank accounts held at U.S. institutions that are ACH members may be used for telephone transactions.If your order is placed before 4:00 p.m. (Eastern Standard Time) shares will be purchased in your account at the NAV (plus sales charge, if applicable) calculated on that same day.For security reasons, requests by telephone will be recorded. 12 By wire To open an account by wire transfer, a completed account application must be received by the Fund before your wire can be accepted.You may mail or send by overnight delivery your account application to the Transfer Agent.Upon receipt of your completed account application, an account will be established for you.The account number assigned to you will be required as part of the wiring instruction that should be provided to your bank to send the wire.Your bank must include the name of the Fund, the account number, and your name so that funds can be correctly applied.Your bank should transmit funds by wire to: UMB Bank, n.a. ABA Number 101000695 For credit to EP China Fund A/C # 98 718 79348 For further credit to: “EP China Fund” Your account number Name(s) of investor(s) Social security or tax ID numbers Before sending your wire, please contact the Transfer Agent at 1-888-558-5851 to notify it of your intention to wire funds.This will ensure prompt and accurate credit upon receipt of your wire.Your bank may charge a fee for its wiring service. Wired funds must be received prior to 4:00 p.m. (Eastern Standard Time) to be eligible for same-day pricing.The Fund and UMB Bank, n.a. are not responsible for the consequences of delays resulting from the banking or Federal Reserve wire system, or from incomplete wiring instructions. Sales Charge Schedule The Fund is sold at the public offering price, which is the NAV plus an initial maximum sales charge which varies with the amounts you invest as shown in the following chart.This means that part of the funds you contribute to the Fund to purchase Fund shares will be used to pay the sales charge. Your Investment Front-End Sales Charge As a % Of Offering Price* Front-End Sales Charge As a % Of Net Investment Dealer Reallowance As a % Of Offering Price Up to $49,999 4.50% 4.71% 4.00% $50,000-$99,999 4.00% 4.17% 3.50% $100,000-$249,999 3.50% 3.63% 3.00% $250,000-$499,999 2.80% 2.88% 2.50% $500,000-$999,999 2.00% 2.04% 1.70% $1 million or more 1.00% 1.01% 1.00% *The offering price includes the sales charge. Because of rounding in the calculation of front-end sales charges, the actual front-end sales charge paid by an investor may be higher or lower than the percentages noted above.No sales charge is imposed on shares received from reinvestment of dividends or capital gain distributions.Additional information regarding these breakpoints can be found in the SAI. 13 Purchase Programs Eligible purchasers of Class A shares also may be entitled to reduced or waived sales charges through certain purchase programs offered by the Fund. Quantity Discounts. You may be able to lower your sales charges if: · you assure the Fund in writing that you intend to invest at least $50,000 in the Fund over the next 13 months in exchange for a reduced sales charge ("Letter of Intent") (see below); or · the amount of shares you already own in the Fund plus the amount you intend to invest is at least $50,000 ("Cumulative Discount"). By signing a Letter of Intent you can purchase shares of the Fund at a lower sales charge level.Your individual purchases will be made at the reduced sales charge based on the amount you intend to invest over a 13-month period as stated in the Letter of Intent.Any shares purchased within 90 days prior to the date you sign the Letter of Intent may be used as credit toward completion of the stated amount, but the reduced sales charge will only apply to new purchases made on or after the date of the Letter of Intent.Purchases resulting from the reinvestment of dividends and capital gains do not apply toward fulfillment of the Letter of Intent.Shares equal to 4.50% of the amount stated in the Letter of Intent will be held in escrow during the 13-month period.If, at the end of the period, the total net amount invested is less than the amount stated in the Letter of Intent, you will be required to pay the difference between the reduced sales charge and the sales charge applicable to the individual net amounts invested had the Letter of Intent not been in effect.Such amount will be obtained from redemption of the escrow shares.Any remaining escrow shares after payment to the Fund of the difference in applicable sales charges will be released to you.If you establish a Letter of Intent with the Fund, you can aggregate your accounts as well as the accounts of your immediate family members. You will need to provide written instructions with respect to the other accounts whose purchases should be considered in fulfillment of the Letter of Intent. The Letter of Intent and Cumulative Discount are intended to let you combine investments made at other times for purposes of calculating your present sales charge. Any time you can use any of these quantity discounts to "move" your investment into a lower sales charge level, it is generally beneficial for you to do so. For purposes of determining whether you are eligible for a reduced sales charge, you and your immediate family members (i.e., your spouse or life partner and your children or stepchildren age 21 or younger) may aggregate your investments in the Fund.This includes, for example, investments held in a retirement account, an employee benefit plan, or through a financial advisor other than the one handling your current purchase. These combined investments will be valued at their current offering price to determine whether your current investment amount qualifies for a reduced sales charge. Investors must notify the Fund or an approved financial intermediary at the time of purchase whenever a quantity discount is applicable to purchases and may be required to provide the Fund or an approved financial intermediary with certain information or records to verify your eligibility for a quantity discount.Such information or records may include account statements or other records regarding the shares of the Fund held in all accounts (e.g., retirement accounts) of the investor and other eligible persons which may include accounts held at the Fund or at other approved financial intermediaries.Upon such notification, an investor will pay the sales charge at the lowest applicable sales charge level.Shareholders should retain any records necessary to substantiate the purchase price of the Fund’s shares, as the Fund and approved financial intermediary may not retain this information. Information about sales charges can be found on the Fund’s website www.europacificfunds.comor you can consult with your financial representative. 14 Net Asset Value Purchases. You may be able to buy shares without a sales charge when you are: § reinvesting dividends or distributions; § participating in an investment advisory or agency commission program under which you pay a fee to an investment advisor or other firm for portfolio management or brokerage services; § a current Trustee of the Trust; or § an employee (including the employee’s spouse, domestic partner, children, grandchildren, parents, grandparents, siblings and any dependent of the employee, as defined in Section 152 of the Internal Revenue Code) of the Advisor or of a broker-dealer authorized to sell shares of the Fund. Your financial advisor or the Transfer Agent can answer your questions and help you determine if you are eligible. Selling (Redeeming) Fund Shares Through a broker- dealer or other financial intermediary If you purchased your shares through an approved financial intermediary, your redemption order must be placed through the same financial intermediary.The financial intermediary must receive and transmit your redemption order to the Transfer Agent prior to 4:00p.m. (Eastern Standard Time) on a business day for the redemption to be processed at the current day’s NAV.Orders received after 4:00 p.m. (Eastern Standard Time) or on a day when the Fund does not value its shares will be transacted at the next business day’s NAV.Please keep in mind that your approved financial intermediary may charge additional fees for its services. By mail You may redeem shares purchased directly from the Fund by mail.Send your written redemption request to Euro Pacific Funds at the address indicated below.Your request must be in good order and contain the Fund name, the name(s) on the account, your account number and the dollar amount or the number of shares to be redeemed.The redemption request must be signed by all shareholders listed on the account.Additional documents are required for certain types of shareholders, such as corporations, partnerships, executors, trustees, administrators, or guardians (i.e., corporate resolutions dated within 60 days, or trust documents indicating proper authorization). Regular Mail Euro Pacific Funds P.O. Box 2175 Milwaukee, Wisconsin53201 Overnight Delivery Euro Pacific Funds 803 West Michigan Street Milwaukee, Wisconsin53233-2301 A Medallion signature guarantee must be included if any of the following situations apply: · You wish to redeem more than $50,000 worth of shares; · When redemption proceeds are sent to any person, address or bank account not on record; · If a change of address was received by the Transfer Agent within the last 15 days; · If ownership is changed on your account; or · When establishing or modifying certain services on your account. 15 By telephone To redeem shares by telephone, call the Fund at 1-888-558-5851 and specify the amount of money you wish to redeem.You may have a check sent to the address of record, or, if previously established on your account, you may have proceeds sent by wire or electronic funds transfer through the ACH network directly to your bank account.Wire transfers are subject to a $20 fee paid by the shareholder, and your bank may charge a fee to receive wired funds. Overnight check delivery is subject to a $15 fee (additional charges may apply for Saturday delivery).You do not incur any charge when proceeds are sent via the ACH network; however, credit may not be available for two to three business days. If you are authorized to perform telephone transactions (either through your account application form or by subsequent arrangement in writing with the Fund), you may redeem shares up to $50,000 by instructing the Fund by phone at 1-888-558-5851. Unless noted on the initial account application, a Medallion signature guarantee is required of all shareholders in order to qualify for or to change telephone redemption privileges. Note:The Fund and all of its service providers will not be liable for any loss or expense in acting upon instructions that are reasonably believed to be genuine.To confirm that all telephone instructions are genuine, the caller must verify the following: · The Fund account number; · The name in which his or her account is registered; · The social security or tax identification number under which the account is registered; and · The address of the account holder, as stated in the account application form. Medallion Signature Guarantee In addition to the situations described above, the Fund reserves the right to require a Medallion signature guarantee in other instances based on the circumstances relative to the particular situation. Shareholders redeeming their shares by mail should submit written instructions with a Medallion signature guarantee from an eligible institution acceptable to the Transfer Agent, such as a domestic bank or trust company, broker, dealer, clearing agency or savings association, or from any participant in a Medallion program recognized by the Securities Transfer Association.The three recognized Medallion programs are Securities Transfer Agents Medallion Program, Stock Exchanges Medallion Program and New York Stock Exchange, Inc. Medallion Signature Program.Signature guarantees that are not part of these programs will not be accepted.Participants in Medallion programs are subject to dollar limitations which must be considered when requesting their guarantee. The Transfer Agent may reject any signature guarantee if it believes the transaction would otherwise be improper.A notary public cannot provide a signature guarantee. Systematic Withdrawal Plan You may request that a predetermined dollar amount be sent to you on a monthly or quarterly basis.Your account must maintain a value of at least $2,500 for you to be eligible to participate in the Systematic Withdrawal Plan (“SWP”).The minimum withdrawal amount is $100.If you elect to receive redemptions through the SWP, the Fund will send a check to your address of record, or will send the payment via electronic funds transfer through the ACH network, directly to your bank account.You may request an application for the SWP by calling the Transfer Agent toll-free at 1-888-558-5851.The Fund may modify or terminate the SWP at any time.You may terminate your participation in the SWP by calling the Transfer Agent at least five business days before the next withdrawal. 16 Payment of Redemption Proceeds You may redeem shares of the Fund at a price equal to the NAV next determined after the Transfer Agent and/or authorized agent receives your redemption request in good order.Your redemption request cannot be processed on days the NYSE is closed.All requests received in good order by the Transfer Agent and/or authorized agent before the close of the regular trading session of the NYSE (generally, 4:00p.m. Eastern Standard Time) will usually be sent to the bank you indicate or mailed on the following day to the address of record.In all cases, proceeds will be processed within seven calendar days and sent to you after your redemption request has been received. If you purchase shares using a check and soon after request a redemption, the Fund will not honor your request.The request will need to be submitted after the check has cleared. Furthermore, there are certain times when you may be unable to sell Fund shares or receive proceeds.Specifically, the Fund may suspend the right to redeem shares or postpone the date of payment upon redemption for more than three business days (1)for any period during which the NYSE is closed (other than customary weekend or holiday closings) or trading on the NYSE is restricted; (2)for any period during which an emergency exists affecting the sale of the Fund’s securities or making such sale or the fair determination of the value of the Fund’s net assets not reasonably practicable or (3)for such other periods as the SEC may permit for the protection of the Fund’s shareholders. Other Redemption Information Shareholders who have an IRA or other retirement plan must indicate on their redemption request whether to withhold federal income tax.Redemption requests failing to indicate an election not to have taxes withheld generally will be subject to a 10% federal income tax withholding. The Fund typically pays sale (redemption) proceeds in cash.However, under unusual conditions that make the payment of cash unwise (and for the protection of the Fund’s remaining shareholders), the Fund may pay all or part of a shareholder’s redemption proceeds in liquid securities with a market value equal to the redemption price (known as redemption-in-kind).If the Fund redeems your shares in kind, you will bear any market risks associated with investment in these securities, and you will be responsible for the costs (including brokerage charges) of converting the securities to cash. The Fund may redeem all of the shares held in your account if your balance falls below the Fund’s minimum initial investment amount due to your redemption activity.If, within 30days of the Fund’s written request, you have not increased your account balance, your shares will be automatically redeemed at the current NAV.The Fund will not require that your shares be redeemed if the value of your account drops below the investment minimum due to fluctuations of the Fund’s NAV. Cost Basis Information As of January 1, 2012, federal law requires that mutual fund companies report their shareholders' cost basis, gain/loss, and holding period to the IRS on the funds’ shareholders’ Consolidated Form 1099s when “covered” shares of the mutual funds are sold. Covered shares are any mutual fund and/or dividend reinvestment plan shares acquired on or after January 1, 2012. The Fund has chosen “first-in, first-out” (FIFO) as its standing (default) tax lot identification method for all shareholders, which means this is the method the Fund will use to determine which specific shares are deemed to be sold when there are multiple purchases on different dates at differing net asset values, and the entire position is not sold at one time. The Fund’s standing tax lot identification method is the method it will use to report the sale of covered shares on your Consolidated Form 1099 if you do not select a specific tax lot identification method. You may choose a method other than the Fund’s standing method at the time of your purchase or upon the sale of covered shares. Please refer to the appropriate Internal Revenue Service regulations or consult your tax advisor with regard to your personal circumstances. 17 Tools to Combat Frequent Transactions The Fund discourages excessive, short-term trading and other abusive trading practices that may disrupt portfolio management strategies and harm the Fund’s performance.The Fund takes steps to reduce the frequency and effect of these activities in the Fund.These steps may include monitoring trading activity and using fair value pricing.Although these efforts (which are described in more detail below) are designed to discourage abusive trading practices, these tools cannot eliminate the possibility that such activity may occur.Further, while the Fund makes efforts to identify and restrict frequent trading, the Fund receives purchase and sale orders through financial intermediaries and cannot always know or detect frequent trading that may be facilitated by the use of intermediaries or the use of group or omnibus accounts by those intermediaries.The Fund seeks to exercise its judgment in implementing these tools to the best of its ability in a manner that the Fund believes is consistent with shareholder interests. Redemption Fee You will be charged a redemption fee of 2.00% of the value of the Fund’s shares being redeemed if you redeem your shares within 30 days of purchase.The “first in, first out” (“FIFO”) method is used to determine the holding period; this means that if you bought shares on different days, the shares purchased first will be redeemed first for the purpose of determining whether the redemption fee applies.The redemption fee is deducted from the sale proceeds and is retained by the Fund for the benefit of its remaining shareholders. The fee will not apply to redemptions (i) due to shareholder’s death or disability, (ii) by certain omnibus accounts with systematic or contractual limitations, (iii) of shares acquired through reinvestments of dividends or capital gains distributions, (iv) through certain employer-sponsored retirement plans or employee benefit plans or, with respect to any plan, to comply with minimum distribution requirements, (v) effected pursuant to an automatic non-discretionary rebalancing program, (vi) pursuant to the SWP, or (vii) by the Fund with respect to accounts falling below the minimum initial investment amount.The Fund reserves the right to waive this fee in other circumstances if the Advisor determines that doing so is in the best interests of the Fund. Monitoring Trading Practices The Fund may monitor trades in an effort to detect short-term trading activities.If, as a result of this monitoring, the Fund believes that a shareholder has engaged in excessive short-term trading, it may, in its discretion, ask the shareholder to stop such activities or refuse to process purchases in the shareholder’s accounts.In making such judgments, the Fund seeks to act in a manner that it believes is consistent with the best interest of shareholders.Due to the complexity and subjectivity involved in identifying abusive trading activity, there can be no assurance that the Fund’s efforts will identify all trades or trading practices that may be considered abusive. General Transaction Policies Some of the following policies are mentioned above.In general, the Fund reserves the right to: · vary or waive any minimum investment requirement; · refuse, change, discontinue, or temporarily suspend account services, including purchase, or telephone redemption privileges, for any reason; 18 · reject any purchase request for any reason (generally, the Fund does this if the purchase is disruptive to the efficient management of the Fund due to the timing of the investment or an investor’s history of excessive trading); · delay paying redemption proceeds for up to seven calendar days after receiving a request, if an earlier payment could adversely affect the Fund; and · reject any purchase or redemption request that does not contain all required documentation. If you elect telephone privileges on the account application or in a subsequent letter to the Fund, you may be responsible for any fraudulent telephone orders as long as the Fund and/or its service providers have taken reasonable precautions to verify your identity.In addition, once you place a telephone transaction request, it cannot be canceled or modified. During periods of significant economic or market change, telephone transactions may be difficult to complete.If you are unable to contact the Fund by telephone, you may also mail your request to the Fund at the address listed under “Methods of Buying.” Please note that the value of your account may be transferred to the appropriate state if no activity occurs in the account within the time period specified by the state law. Your broker or other financial intermediary may establish policies that differ from those of the Fund.For example, the organization may charge transaction fees, set higher minimum investments, or impose certain limitations on buying or selling shares in addition to those identified in this Prospectus.Contact your broker or other financial intermediary for details. Exchange Privilege.Shareholders may exchange shares of the Fund into shares of EuroPac International Value Fund, EuroPac International Bond Fund, EuroPac Hard Asset Fund or EP Asia Small Companies Fund, which are offered in separate prospectuses (Please contact the Fund at 1-888-558-5851 to request a prospectus for any of these funds).Exchanges are not subject to a sales charge.The amount of the exchange must be equal to or greater than the required minimum initial investment (see “Minimum Investment” table).You may realize either a gain or loss on those shares and will be responsible for paying the appropriate taxes.If you exchange shares through a broker, the broker may charge you a transaction fee.You may exchange shares by sending a written request to the Fund or by telephone.Be sure that your written request includes the dollar amount or number of shares to be exchanged, the name(s) on the account, the account number(s), and signed by all shareholders on the account.In order to limit expenses, the Fund reserves the right to limit the total number of exchanges you can make in any year. Fund Information.In order to reduce the amount of mail you receive and to help reduce expenses, we generally send a single copy of any shareholder report and Prospectus to each household. If you do not want the mailing of these documents to be combined with those of other members of your household, please contact your dealer or the transfer agent. SERVICE FEES – OTHER PAYMENTS TO THIRD PARTIES The Fund may pay service fees to intermediaries such as banks, broker-dealers, financial advisors or other financial institutions for sub-administration, sub-transfer agency and other shareholder services associated with shareholders whose shares are held of record in omnibus accounts, other group accounts or accounts traded through registered securities clearing agents. The Advisor, out of its own resources, and without additional cost to the Fund or its shareholders, may provide additional cash payments or non-cash compensation to intermediaries that sell shares of the Fund.These additional cash payments are generally made to intermediaries that provide shareholder servicing, marketing support and/or access to sales meetings, sales representatives and management representatives of the intermediary.The Advisor may pay cash compensation for inclusion of the Fund on a sales list, including a preferred or select sales list, in other sales programs or may pay an expense reimbursement in cases where the intermediary provides shareholder services 19 to the Fund’s shareholders.The Advisor may also pay cash compensation in the form of finder’s fees that vary depending on the Fund and the dollar amount of the shares sold. DIVIDENDS AND DISTRIBUTIONS The Fund will make distributions of net investment income and net capital gains, if any, at least annually, typically in December.The Fund may make an additional payment of dividends or distributions if it deems it desirable at any other time during the year. Some of the Fund’s investment income may be subject to foreign income taxes that are withheld at the country of origin.Tax conventions between certain countries and the United States may reduce or eliminate such taxes. If you buy shares of the Fund just before it makes a distribution (on or before the record date), you will receive some of the purchase price back in the form of a taxable distribution. All dividends and distributions will be reinvested in Fund shares unless you choose one of the following options:(1)receive net investment income dividends in cash, while reinvesting capital gain distributions in additional Fund shares; or (2)receive all dividends and distributions in cash.If you wish to change your distribution option, please write to the Transfer Agent before the payment date of the distribution. If you elect to receive distributions in cash and the U.S. Postal Service cannot deliver your check, or if your distribution check has not been cashed for six months, the Fund reserves the right to reinvest the distribution check in your account at the Fund’s then current NAV and to reinvest all subsequent distributions. FEDERAL INCOME TAX CONSEQUENCES The following discussion is very general.Because each shareholder’s circumstances are different and special tax rules may apply, you should consult your tax advisor about your investment in the Fund. You will generally have to pay federal income taxes, as well as any state or local taxes, on distributions received from the Fund, whether paid in cash or reinvested in additional shares.If you sell Fund shares, it is generally considered a taxable event. Distributions of net investment income, other than “qualified dividend income,” and distributions of short-term capital gains, are taxable for federal income tax purposes at ordinary income tax rates.Distributions of net capital gain (i.e., the excess of net long-term capital gain over net short-term capital loss) are taxable for federal income tax purposes as long-term capital gain, regardless of how long the shareholder has held Fund shares.For taxable years beginning on or before December 31, 2012, distributions reported as qualified dividend income are taxed to individuals and other non-corporate investors at rates applicable to long-term capital gains, provided certain holding period and other requirements are satisfied.Dividends paid by a Fund may qualify in part for the dividend deduction available to corporate shareholders, provided certain holding period and other requirements are satisfied. You may want to avoid buying shares of the Fund just before it declares a distribution (on or before the record date), because such a distribution will be taxable to you even though it may effectively be a return of a portion of your investment. Dividends declared in October, November or December to shareholders of record as of a date in such month and paid during the following January are treated as if received on December 31 of the calendar year when the dividends were declared.Information on the federal income tax status of dividends and distributions is provided annually. If you are neither a citizen nor a resident of the United States, certain dividends you receive from the Fund may be subject to federal withholding tax.To the extent that the Fund’s distributions are subject to such withholding, the 20 Fund will withhold federal income tax at the rate of 30% (or such lower rate as may be determined in accordance with any applicable treaty).Dividends that are reported by the Fund as “interest-related dividends” or “short-term capital gain dividends” are generally exempt from such withholding for taxable years of the Fund beginning before January 1, 2012. If you do not provide the Fund with your correct taxpayer identification number and any required certifications, you will be subject to backup withholding on your redemption proceeds, dividends and other distributions.Backup withholding will not, however, be applied to payments that have been subject to the 30% withholding tax on shareholders who are neither citizens nor residents of the United States.The backup withholding rate is currently 28% and is scheduled to increase to 31% in 2013. 21 FINANCIAL HIGHLIGHTS The following table is intended to help you understand the Fund’s financial performance for the fiscal year ended June 30, 2011 and the period July 31, 2009 through June 30, 2010 (the Fund’s fiscal year end). Certain information reflects financial results for a single Fund share. The total return figures represent the percentage that an investor in the Fund would have earned (or lost) on an investment in the Fund (assuming reinvestment of all dividends and distributions). This information has been audited by Tait, Weller & Baker LLP for the fiscal years ended June 30, 2011 and June 30, 2010.Tait, Weller & Baker LLP’s report and the Fund’s financial statements are included in the Fund’s annual report, which is available upon request (see back cover). Per share operating performance. For the For the Period For a capital share outstanding throughout the Period. Year Ended July 31, 2009* to June 30, 2011 June 30, 2010 Net asset value, beginning of period $ $ Income from Investment Operations Net investment income 1 1 Net realized and unrealized gain on investments Total from investment operations Less Distributions: From net investment income ) - From net realized gain ) ) Total distributions ) ) Redemption fee proceeds - 2 - 2 Net asset value, end of period $ $ Total return 3 % % 4 Ratios and Supplemental Data Net assets, end of period (000) $ $ Ratio of expenses to average net assets Before fees waived and expenses absorbed % % 5 After fees waived and expenses absorbed % % 5 Ratio of net investment income to average net assets Before fees waived and expenses absorbed % % 5 After fees waived and expenses absorbed % % 5 Portfolio turnover rate 77
